                  Case 4:20-cv-07331-JSW Document 76 Filed 01/18/21 Page 1 of 5




     MCDERMOTT WILL & EMERY LLP                            JOHN C. COGHLAN
1

2    Paul W. Hughes (Pro Hac Vice)                         Deputy Assistant Attorney General
     phughes@mwe.com                                       BRAD P. ROSENBERG
3    Sarah P. Hogarth (Pro Hac Vice to be filed)           BRIGHAM J. BOWEN
     500 North Capitol Street NW                           Assistant Directors, Federal Programs Branch
4
     Washington, DC 20001                                  CAROL FEDERIGHI
5    (202) 756-8000                                        Senior Trial Counsel
     William G. Gaede, III (136184)                        ALEXANDRA R. SASLAW (DC Bar 1618175)
6    wgaede@mwe.com                                        LAUREL H. LUM
     275 Middlefield Road, Suite 100                       Trial Attorneys
7    Menlo Park, CA 94025                                  United States Department of Justice
8    (605) 815-7400                                        Civil Division, Federal Programs Branch
     Attorneys for Plaintiffs                              P.O. Box 883
9                                                          Washington, DC 20044
                                                           Phone: (202) 514-4520
10                                                         alexandra.r.saslaw@usdoj.gov
11
                                                           Attorneys for Defendants

12
                                     UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
13
     CHAMBER OF COMMERCE OF THE                       )       No. 4:20-cv-07331-JSW
14   UNITED STATES OF AMERICA, et al.,                )
                                                      )
15
                      Plaintiffs,                     )
                                                      )
16           v.                                       )       STIPULATION RE: ENLARGING TIME
                                                      )       TO RESPOND TO COMPLAINT
17   UNITED STATES DEPARTMENT OF                      )
     HOMELAND SECURITY, et al.,                       )
18                                                    )
                      Defendants.                     )
19
             Plaintiffs and Defendants (“parties”), by and through undersigned counsel, agree, subject to
20
     the Court’s approval, to modify the current briefing schedule so as to provide Defendants with sixty
21

22
     additional days to respond to the Complaint in this case. In support thereof, the parties state as

23   follows:
24           1.       On October 19, 2020, Plaintiffs filed their Complaint in this action, challenging the
25
                      “DHS Rule,” Strengthening the H-1B Nonimmigrant Visa Classification Program, 85 Fed.
26
                      Reg. 63,918 (Oct. 8, 2020), and the “DOL Rule,” Strengthening Wage Protections for the
27

28



     STIPULATION RE: ENLARGING TIME TO RESPOND TO COMPLAINT
     Case No. 4:20-cv-07331-JSW
                Case 4:20-cv-07331-JSW Document 76 Filed 01/18/21 Page 2 of 5




                    Temporary and Permanent Employment of Certain Aliens in the United States, 85 Fed. Reg.
1

2                   63,872 (Oct. 8, 2020).

3          2.       On October 23, 2020, Plaintiffs filed their Motion for Preliminary Injunction to Stay
4
                    Agency Action or for Partial Summary Judgment.
5
           3.       On November 4, 2020, this Court entered an order, pursuant to a stipulation,
6
                    advancing Plaintiffs’ Motion for a Preliminary Injunction to a trial on the merits with
7

8                   respect to Plaintiffs’ claims that the DOL Rule and the DHS Rule violated the

9                   Administrative Procedure Act’s requirement of notice-and-comment rulemaking.
10         4.       This Court’s November 4, 2020 order also stayed Defendants’ deadline to file a
11
                    response to the Complaint in this case.
12
           5.       On December 1, 2020, this Court entered its Order Granting Plaintiffs’ Motion for
13
                    Partial Summary Judgment and Denying Defendants’ Cross-Motion, wherein the
14

15                  Court set aside the DHS Rule and DOL Rule.

16         6.       Both DHS and DOL immediately took steps to comply with this Court’s order.
17
           7.       The Court’s December 1, 2020 order did not expressly lift the stay on Defendants’
18
                    deadline to file a response to the Complaint in this case. However, Defendants
19
                    understand that if the Court’s order did lift the stay, then their deadline to respond to
20

21                  the Complaint would be January 19, 2021.

22         8.       Defendants seek, and Plaintiffs agree to, a sixty-day extension of Defendants’ deadline
23
                    to respond to the Complaint to allow Defendants sufficient time to assess how to
24
                    move forward with this case.
25
           9.       If the Court grants this stipulation, Defendants’ response will be due on March 22,
26

27
                    2021.

28         10.      This stipulation does not affect any other deadlines in this case.


     STIPULATION RE: ENLARGING TIME TO RESPOND TO COMPLAINT
     Case No. 4:20-cv-07331-JSW
               Case 4:20-cv-07331-JSW Document 76 Filed 01/18/21 Page 3 of 5




1    IT IS SO STIPULATED THIS 18TH DAY OF JANUARY, 2021:
2
     MCDERMOTT WILL & EMERY LLP                    JOHN C. COGHLAN
3
     s/Paul W. Hughes                              Deputy Assistant Attorney General
4    Paul W. Hughes (Pro Hac Vice)
     phughes@mwe.com                               BRAD P. ROSENBERG
5    Sarah P. Hogarth (Pro Hac Vice to be filed)   BRIGHAM J. BOWEN
     500 North Capitol Street NW                   Assistant Directors, Federal Programs Branch
     Washington, DC 20001
6

7    (202) 756-8000                                s/Alexandra R. Saslaw
                                                   CAROL FEDERIGHI
8    William G. Gaede, III (136184)                Senior Trial Counsel
     wgaede@mwe.com                                ALEXANDRA R. SASLAW
9
     275 Middlefield Road, Suite 100               LAUREL H. LUM
10   Menlo Park, CA 94025                          Trial Attorneys
     (605) 815-7400                                United States Department of Justice
11   Attorneys for Plaintiffs                      Civil Division, Federal Programs Branch
                                                   P.O. Box 883
12                                                 Washington, DC 20044
13                                                 Phone: (202) 514-1903
                                                   carol.federighi@usdoj.gov
14
                                                   Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION RE: ENLARGING TIME TO RESPOND TO COMPLAINT
     Case No. 4:20-cv-07331-JSW
            Case 4:20-cv-07331-JSW Document 76 Filed 01/18/21 Page 4 of 5




                                    [PROPOSED] ORDER
1

2          Pursuant to Stipulation, it is SO ORDERED.

3

4
     Dated: ___________________                   _________________________
5
                                                  JEFFREY S. WHITE
6
                                                  United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION RE: ENLARGING TIME TO RESPOND TO COMPLAINT
     Case No. 4:20-cv-07331-JSW
              Case 4:20-cv-07331-JSW Document 76 Filed 01/18/21 Page 5 of 5




1                      DECLARATION PURSUANT TO LOCAL RULE 5-1(i)(3)
2           Pursuant to Local Rule 5-1(i)(3), the undersigned filer declares that concurrence in the filing
3    of this document has been obtained from the other signatory to this document.
4           I declare under penalty of perjury that the foregoing is true and correct. Executed this 18th
5    day of January.

6                                                   s/ Alexandra R. Saslaw
                                                    ALEXANDRA R. SASLAW
7                                                   Trial Attorney
                                                    United States Department of Justice
8
                                                    Civil Division, Federal Programs Branch
9                                                   P.O. Box 883
                                                    Washington, DC 20044
10                                                  Phone: (202) 514-4520
                                                    alexandra.r.saslaw@usdoj.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION RE: ENLARGING TIME TO RESPOND TO COMPLAINT
     Case No. 4:20-cv-07331-JSW
